An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1379
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 20 May 2014


IN THE MATTER OF:

       M.A.H.                                 Guilford County
                                              No. 10 JT 555




       Appeal by respondent-mother from orders entered 22 July and

4 September 2013        by Judge      Thomas Jarrell       in Guilford      County

District Court.       Heard in the Court of Appeals 28 April 2014.


       Lindley Law Firm, PLLC, by Salam B. Skeen, for petitioner-
       appellees.

       Leslie Rawls for respondent-appellant mother.


       HUNTER, Robert C., Judge.


       Respondent     J.S.     appeals     from     orders     terminating      her

parental rights to her minor child, M.A.H.1 (“the juvenile”).

After careful review, we affirm.

                                   Background

       Respondent gave birth to the juvenile in September 2006.

In November 2006, respondent and the juvenile began living in

1
    Initials are used to protect the identity of the juvenile.
                                        -2-
the home of the petitioners, who are respondent’s great aunt and

uncle.   On 14 February 2007, petitioners obtained an ex parte

emergency   custody     order     granting          them        sole    and     exclusive

emergency   custody     of     the     juvenile.                An     order     granting

petitioners’ permanent custody of the juvenile was rendered by

the trial court in open court on 10 September 2007; however, the

order was not reduced to writing and entered until 28 November

2011.

    Petitioners       filed     their     first        petition          to     terminate

respondent’s   parental       rights     on    20     December         2010,     alleging

grounds of neglect and willful abandonment.                      After a hearing on

23-24 January and 1 February 2012, the trial court entered an

order dismissing the petition on 13 March 2012.

    Petitioners       filed      a     second         petition          to      terminate

respondent’s   parental       rights     on    21     December         2012,     alleging

grounds of neglect, dependency, willful abandonment, and failure

to make reasonable progress to correct the conditions which led

to the removal of the juvenile from her home.                          After a hearing

on 1 July 2013, the trial court entered an adjudication order on

22 July 2013 in which it concluded grounds existed to terminate

respondent’s   parental         rights        based        on        neglect,     willful

abandonment, and failure to make reasonable progress to correct
                                           -3-
the conditions which led to the removal of the juvenile from her

home.    The trial court continued the matter until 30 July 2013,

when it held a disposition hearing.                   On 4 September 2013, the

trial court entered a disposition order terminating respondent’s

parental rights to the juvenile.                 Respondent filed timely notice

of appeal.

                                       Arguments

       Respondent first argues the trial court erred by entering a

written order that differs materially from the order rendered in

open court.       Respondent contends it was error for the trial

court to enter an order finding                   multiple grounds        existed to

terminate her parental rights, when it rendered judgment finding

only    the    ground        of    abandonment.       However,      “it    is        well-

established      that    ‘an       order   rendered    in    open   court       is    not

enforceable until it is ‘entered,’ i.e., until it is reduced to

writing,      signed    by    the    judge,   and    filed   with   the     clerk      of

court.’”      In re K.S., 183 N.C. App. 315, 330, 646 S.E.2d 541,

549 (2007) (quoting In re L.L., 172 N.C. App. 689, 698, 616

S.E.2d 392, 397 (2005)).               Thus, the trial court’s oral ruling

finding the existence of only the ground of abandonment was not

final, and the court had the authority to alter its ruling in

its written order.           Id.
                                       -4-
      We   next   address    respondent’s         argument   that      the   trial

court’s findings are insufficient to support its conclusion that

grounds existed to terminate respondent’s parental rights based

upon her abandonment of the juvenile pursuant to N.C. Gen. Stat.

§ 7B-1111(a)(7).       This Court reviews the adjudication of the

existence of grounds to terminate parental rights to determine

“whether the findings of fact are supported by clear, cogent and

convincing evidence and whether these findings, in turn, support

the conclusions of law.”         In re Clark, 72 N.C. App. 118, 124,

323   S.E.2d   754,    758   (1984).         A   trial   court   may    terminate

parental rights if “[t]he parent has willfully abandoned the

juvenile    for   at    least   six     consecutive       months    immediately

preceding the filing of the petition or motion[.]”                     N.C. Gen.

Stat. § 7B-1111(a)(7) (2013). “‘Whether a biological parent has

a willful intent to abandon [her] child is a question of fact to

be determined from the evidence.’”               In re T.C.B., 166 N.C. App.

482, 485, 602 S.E.2d 17, 19 (2004) (quoting In re Adoption of

Searle, 82 N.C. App. 273, 276, 346 S.E.2d 511, 514 (1986)).

           [A]bandonment    imports   any   wilful    or
           intentional conduct on the part of the
           parent which evinces a settled purpose to
           forego all parental duties and relinquish
           all parental claims to the child . . . .
           [I]f a parent withholds [her] presence,
           [her] love, [her] care, the opportunity to
           display   filial   affection,  and   wilfully
                               -5-
         neglects to lend support and maintenance,
         such parent relinquishes all parental claims
         and abandons the child . . . .

In re Apa, 59 N.C. App. 322, 324, 296 S.E.2d 811, 813 (1982)

(citations and quotation marks omitted).

    Here, the trial court made the following relevant findings

of fact regarding respondent’s abandonment of the juvenile:

         10. Respondent-Mother has not exercised her
         parental rights to visit [the juvenile]
         pursuant to the Courts’ [sic] [Custody]
         Order   entered   on   November   28,   2011.
         Respondent-mother testified that she was not
         allowed to visit on some occasions.       The
         Court is not convinced that the respondent-
         mother did not know of any          remedies,
         including Motions for Contempt, since she
         has previously filed such a motion.

         11. During the time the minor child was in
         the legal custody of the petitioners the
         respondent mother . . . failed to comply
         with the Courts’ [sic] visitation Order and
         in a light most favorable to the respondent-
         mother,   the   Court   finds  she   visited
         approximately five (5) times in the past
         twelve (12) months and had no visits in the
         six (6) months prior to the filing of this
         Petition.    Further, the respondent-mother
         has made no effort to develop a meaningful
         bond with the juvenile.

         12. On one occasion during the prior hearing
         for termination of parental rights in 2010
         the respondent-mother gave the minor child a
         card and a couple of Christmas presents.

         13. . . .
              a. Respondent-mother has neglected her
              minor  child   .  .  .   in  that  the
                                         -6-
                 respondent-mother  has   not  provided
                 proper care, supervision or discipline
                 or any love or affection for at least
                 six (6) consecutive months immediately
                 preceding the filing of this petition.
                 She has abandoned the minor child and
                 did not provide the necessary remedial
                 care for him.

                 b. Respondent-mother has neglected her
                 minor child . . . in that for at least
                 six (6) months prior to the filing of
                 this Petition the respondent-mother has
                 not provided any financial support for
                 her   minor  child,   purchased  gifts,
                 cards, birthday presents or Christmas
                 presents.

      Respondent’s sole challenge to these findings of fact is to

the   court’s   finding      regarding         her    knowledge   of    a   remedy,

including   motions       for      contempt,         to    petitioners’     alleged

interference with her visitation with the juvenile.                     Respondent

contends that mere knowledge that she could file a motion for

contempt to enforce her visitation rights is insufficient to

support abandonment given that there was nothing in the record

to suggest she could afford an attorney to file such a motion,

or that she had the education, skill, knowledge or ability to

prepare   her   own    motion      and   meet        the   subsequent   procedural

requirements    to    have   the    motion      heard.       Respondent     has   not

challenged any of the other above findings of fact on appeal,
                                           -7-
and they are thus binding on this Court.                          Koufman v. Koufman,

330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991).

       We are sympathetic to the difficulty faced by respondent in

pursuing a legal remedy for petitioners’ alleged interference

with    her    visitation      rights.          However,     petitioner’s       complete

failure       to   show   that    she     made    any      attempt   to   enforce    her

visitation         rights,    whether      through      contempt      proceedings    or

otherwise,         supports   the       trial    court’s      conclusion    that     she

abandoned the juvenile.             Respondent made no attempt to enforce

her visitation rights, did not visit with the juvenile at all

during the six months immediately preceding the filing of the

petition to terminate her parental rights, provided no financial

support for the juvenile, and sent the juvenile no cards or

presents since 2010.              The trial court’s findings “evince[] a

settled purpose to forego all parental duties and relinquish all

parental claims to the [juvenile,]” Apa, 59 N.C. App. at 324,

296 S.E.2d at 813, and support its conclusion that respondent

willfully abandoned the juvenile.

       Because      the   existence      of     one   of    the   enumerated    grounds

under    N.C.      Gen.   Stat.     §    7B-1111      is    sufficient     to    support

termination of respondent’s parental rights, we need not address

her remaining arguments regarding the grounds of neglect and
                                        -8-
failure to make reasonable progress to correct the conditions

that led to the removal of the juvenile from her home.                         In re

B.S.D.S., 163 N.C. App. 540, 546, 594 S.E.2d 89, 93-94 (2004).

Accordingly,   we   affirm     the      trial    court’s       adjudication       order

concluding   grounds       exist   to    terminate       respondent’s        parental

rights to her minor child M.A.H.

    Respondent      also    argues      that    the    trial    court    abused    its

discretion in concluding that terminating her parental rights is

in the juvenile’s best interest.              We disagree.

    “After     an   adjudication         that    one    or     more     grounds    for

terminating a parent’s rights exist, the court shall determine

whether terminating the parent’s rights is in the juvenile’s

best interest.”     N.C. Gen. Stat. § 7B-1110(a) (2013).                    In making

its determination, the court shall consider and make written

findings about each of the following criteria, if relevant:

         (1) The age of the juvenile.

         (2) The likelihood               of     adoption       of    the
         juvenile.

         (3) Whether the termination of parental
         rights will aid in the accomplishment of the
         permanent plan for the juvenile.

         (4) The bond between the juvenile and the
         parent.

         (5) The quality of the relationship between
         the juvenile and the proposed adoptive
                                          -9-
               parent,   guardian,        custodian,        or     other
               permanent placement.

               (6) Any relevant consideration.

Id.     “We review the trial court’s decision to terminate parental

rights for abuse of discretion.”                In re Anderson, 151 N.C. App.

94, 98, 564 S.E.2d 599, 602 (2002).

      Respondent contends that the trial court’s findings of fact

are insufficient to support its conclusion, and that the court’s

conclusion rests solely on the availability of adoptive parents

able to provide support for the juvenile.                   Respondent concedes,

however, that the trial court made written findings of fact

about each of the criteria set forth in section 7B-1110(a) when

it concluded that terminating her parental rights was in the

juvenile’s best interest.            The court found the juvenile is six

years    old    and   had    known   no   parents      other     than   petitioners.

Further, the court found petitioners had filed a petition to

adopt the juvenile, that the likelihood of adoption was very

good, and that termination of respondent’s parental rights would

aid in achieving a permanent plan for the juvenile.                     Lastly, the

court found respondent’s bond with the juvenile is weak to non-

existent       and    that    petitioners       have    a   strong      and   loving

relationship with the juvenile.
                               -10-
    We hold the trial court’s findings of fact show that it

carefully considered all of the statutory factors in determining

whether terminating parental rights was in the best interests of

the juvenile, and did not base its conclusion solely on the

availability of adoptive parents.     We conclude the trial court’s

decision to terminate parental rights does not constitute an

abuse of discretion, and affirm the court’s order terminating

respondent’s parental rights to her minor child M.A.H.

                             Conclusion

    Based on the foregoing reasons, we affirm the trial court’s

order.



    AFFIRMED.

    Judges GEER and McCULLOUGH concur.

    Report per Rule 30(e).